Herlihy, J. (dissenting in part and concurring in part).
Considering the record as a whole and giving considerable latitude to the fact that the Judge in the Court of Claims viewed the property, I would affirm the judgment subject to one modification.
There is, inter alia, a firm basis for the court’s determination of the before value of the residential property at $5,000 per acre; in fact the court reduced the claimant’s value of $5,600. No one disputes the after value. There being such a basis, the court should not by some mathematical calculation arrive at a "reasonable accurate modification”. There is ample justification in the record that the increment found by the Court of Claims should be added for golf course enhancement. The award being within the range of the testimony, it should be affirmed. (Levin v State of New York, 13 NY2d 87, 92, 93.)
The State contends that the court should have given it as "credit” an after value of at least 50% of the $58,063. There is some basis as pointed out in the majority opinion for a finding in this court that after value would include at least 50% of the before value of the enhancement or about $29,000. The so-called "enhancement” is in this case to an extent an improvement to the realty.
*256The judgment should be modified by deleting from the amount of the judgment the sum of $29,000, and, as so modified, affirmed, with interest as determined pursuant to the majority opinion.
Greenblott, J. P., Kane and Main, JJ., concur with Mahoney, J.; Herlihy, J., concurs in part and dissents in part in a separate opinion.
Order modified, on the law and the facts, to the extent of suspending interest from April 3, 1972 to the date of the filing of claimant’s appraisal, and, as so modified, affirmed, without costs.
Judgment modified, on the law and the facts, by reducing the award to claimant to $347,003, plus interest, and, as so modified, affirmed, without costs.